Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES SECOND QUARTER RESULTS MONDOVI, Wis., July 19, 2016 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported a 2.1% increase in net income to $8.5 million, or 26 cents per diluted share, for the second quarter ended June 30, 2016, from $8.4 million, or 25 cents per diluted share, for the second quarter of 2015. For the six-month period ended June 30, 2016, net income was $16.7 million, or 51 cents per diluted share. Net income for the first six months of 2015 was $18.5 million, or 55 cents per diluted share, and, excluding a $3.7 million facility disposition gain, was $16.4 million, or 48 cents per diluted share. Operating revenue improved to $166.1 million for the second quarter of 2016 from $163.6 million for the second quarter of 2015, and increased to $328.0 million for the first six months of 2016 from $324.9 million for the first six months of 2015, despite substantially lower fuel surcharges due to decreased fuel prices in 2016. Operating revenue, net of fuel surcharges, improved 6.2% to $152.9 million for the 2016 quarter from $143.9 million for the 2015 quarter, and increased 7.1% to $304.8 million for the 2016 six-month period from $284.6 million for the 2015 six-month period. Fuel surcharge revenue decreased to $13.2 million for the second quarter of 2016 from $19.7 million for the 2015 quarter, and decreased to $23.3 million for the 2016 six-month period from $40.2 million for the 2015 six-month period. Operating expenses as a percentage of operating revenue was 91.1% for the second quarter of 2016 and 91.3% for the second quarter of 2015. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, was 90.3% for the second quarter of 2016 and 90.2% for the second quarter of 2015. Operating expenses as a percentage of operating revenue was 91.2% for the first six months of 2016 and 90.3% for the first six months of 2015. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, was 90.5% for the 2016 six-month period. The operating ratio, net of both fuel surcharges and the gain on the facility disposition, was 90.2% for the 2015 six-month period. Chairman and Chief Executive Officer Randolph L. Marten said, “We have continued to demonstrate the strength of our multifaceted and diverse business model which drove growth in our top line revenue and profitability despite pricing pressures and a soft freight market. We successfully grew our average number of truckload and dedicated tractors by 362 tractors, or 15.4%, in the first half of this year over the first half of 2015. We are confident in our ability to capitalize on further profitable growth opportunities with our unique business model and the dedicated people who have built it with their smart, hard work.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States. Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements include our discussion of the Company’s prospects for future growth and by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Executive Vice President and Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands, except share information) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Long-term debt Deferred income taxes Total liabilities Stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 96,000,000 shares authorized; 32,466,081 shares at June 30, 2016, and 32,759,806 shares at December 31, 2015, issued and outstanding Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ M ARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share information) Operating revenue $ Operating expenses (income): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Gain on disposition of facility - - - ) Other Total operating expenses Operating income Other 6 21 Income before income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per common share $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Three Months Ended June 30, Dollar Change Three Months Ended June 30, Percentage Change Three Months Ended June 30, (Dollars in thousands) 2016 vs. 2015 2016 vs. 2015 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue 17 Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue ) ) Total operating revenue $ $ $ % Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage 48 Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Six Months Six Months Six Months Ended Ended Ended June 30, June 30, June 30, (Dollars in thousands) 2016 vs. 2015 2016 vs. 2015 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue ) ) Total operating revenue $ $ $ % Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage Total operating income before gain on disposition of facility Gain on disposition of facility - ) ) Total operating income $ $ $ ) )% Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio before gain on disposition of facility % % Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30, Ended June 30, Truckload Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Dedicated Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Intermodal Segment: Revenue (in thousands) $ Loads Average tractors 77 91 77 94 Brokerage Segment: Revenue (in thousands) $ Loads 11,428 24,379 At June 30, 2016 and June 30, 2015: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Six Months Ended June 30, Ended June 30, (In thousands) Net cash provided by operating activities $ Net cash (used for) investing activities ) Net cash provided by (used for) financing activities ) ) Weighted average shares outstanding: Basic Diluted 32,633 32,634 Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 77 and 58 tractors as of June 30, 2016 and 2015, respectively. Represents the percentage of miles for which the company is not compensated.
